U1

\QOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:16-cr-00300-RSL Document 176-1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR16-0300RSL

Plaintiff, [BRQPOSE-B} 0RDER GRANTING
MOTION TO FILE UNDER sEAL

vs. MoTIoN T0 sUPPRESs STATEMENT
AND ITS EXHIBITS, AND EXHlBITs A
AUBREY TAYLOR, AND 1) IN sUPPoRT 0F
DEFENDANT’s MOTION T0 DISMISS
Defendant, FOR sPEEDY TRIAL ACT vIoLATION

 

 

This matter having come before the Court on Defendant Aubrey Taylor’s Motion to File
Under Seal (the “Motion”), and the Court having considered the Motion, and otherwise being
hilly informed in this matter, the Court hereby ORDERS that the Motion is GRANTED. The
Motion to Suppress Staternent, its Exhibits, and Exhibits A and D in Support of the Motion to

Dismiss for Speedy Trial Act Violation Shall remain filed under seal.

DONErhis\_§:dayof fU/b ,2019.
/Lf/MSM

Honorable Robert S. Lasnik
UNITED STATES DISTRICT IUDGE

lIl
fPKO'PU§ED] ORDER GRANTING MOTION TO FILE PO LS! N E`; i. L.i
UNDER SEAL 1000 sEcoND AvENuE, SulTE 3500

SEATTLE, WA 98104 ‘ (206) 393-5400

(Taylor, cR16_0300RSL) - 1

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

CaSe 2216-Cr-00300-RSL DOCument 176-1 Filed 01/08/19 F’age 2 Of 2

Presented by:

/s Michael G. Martin
Michael G. Martin, WSBA No. 1 1508
Counsel for Aubrey Taylor
Siderius Lonergan & Martin LLP
500 Union Street, Suite 847
Seattle, WA 98101
(206) 624-2800
F ax (206) 624-2805
Email: michaeim(d.':sidlon.corn

/s Adrienne McKelvev
Adrienne McKelvey, WSBA No. 50990
Counsel for Aubrey Taylor
POLSINELLI PC
1000 Second Ave., Ste. 3500
Seattle, WA 98104
(206) 393-5400
Fax (206) 393-5401
Email: adrienne.mckelvewc`z)polsinelli.com

 

 

l l i
[PROPOSED] ORDER GRANTING MOTION T0 FILE PO 1551 N §§ LL;
UNDER SEAL 1000 sEcoND AvENuE, sulTE 3500

SEA`|_|'LE, WA 98104 - (206) 393-5400

(Taylor, CR16-0300RSL) _ 2

 

